DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Furukawa et al., U.S. Patent Number 4,756,925.

	Regarding claim 1-2, 5, 8 and 11, Furukawa discloses a modified fibrous material [reinforcing material] having an enhanced binding property to rubber wherein the fibrous material is treated with a polyamide vapor [column 2, lines 35-34].  Column 4, lines 45-49 discloses that the polyamide is melted and vaporized at an elevated temperature.  


Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Morimoto et al., JP 2013-087269.
	
	Regarding claims 1-5 and 8, Morimoto discloses short carbon fibers having a chemically modified surface [0019].  Paragraph 0018 discloses that the carbon fibers [reinforcing material] have chemically modified surfaces that have an excellent affinity for matrix components when used in composite materials.  It is disclosed in paragraph 0019 that a carbon fiber reinforced composite material is superheated to generate self-combustion [vapor/gas] wherein the surface of the short carbon fiber is chemically modified with atoms contained in the matrix resin.   

	Regarding claims 6 and 11, paragraph 0027 discloses that the matrix resin the carbon fiber reinforced composite material can include epoxy resin, polyester resin and vinyl ester resin.

	Regarding claim 7, paragraph 0024 discloses that the carbon fiber reinforced composite material is a carbon fiber prepreg.  Paragraph 0028 discloses that the carbon fiber reinforced composite material is a carbon fiber reinforced plastic.


5.	Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a method of producing a reinforcing material containing a covering layer as recited in claim 9.  Additionally, Applicant claims an apparatus for producing a reinforcing material containing a covering layer as recited in claim 10.  The closest prior art, Morimoto et al., JP 2013-087269, teaches short carbon fibers having a chemically modified surface [0019].  Paragraph 0018 discloses that the carbon fibers [reinforcing material] have chemically modified surfaces that have an excellent affinity for matrix components when used in composite materials.  It is disclosed in paragraph 0019 that a carbon fiber reinforced composite material is superheated to generate self-combustion [vapor/gas] wherein the surface of the short carbon fiber is chemically modified with atoms contained in the matrix resin.   Morimoto fails to teach or suggest the removal of the resin; a recovering step of recovering a vaporized material produced by heating; and bringing the vaporized material into contact with the reinforcing material obtained in the heating step in the absence of superheated steam to form a covering layer on the reinforcing material.  Additionally, Morimoto fails to teach or suggest an apparatus as recited in claim 10.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786